 SAYERS PRINTING COMPANY73Sayers Printing CompanyandLocal Union No. 252,Lithographers-Photoengravers InternationalUn-ion,AFL-CIO.Cases14-CA-5107and14-RC-6194May 24, 1972SUPPLEMENTAL DECISION, ORDER,AND DIRECTIONSBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn October 1, 1970, the Board issued its Decisionand Order,' finding that the Respondent, SayersPrinting Company, violated Section 8(a)(1), (3), and(5) of the Act. In sum, the Board found that theRespondent violated Section 8(a)(1) by coercivelyinterrogating employees concerning union activities;threatening employees with plant closure if theemployees selected theUnion; threatening theemployees with loss of employment during slackperiods in the event they voted for the Union;threatening employees with loss of bonuses and otherbenefits;threatening employeeswithdischarge;creating the impression of surveillance of theemployees' union activities; threatening to eliminatea department; coercively interrogating an employeeas to how he voted in a Board election; promisingemployees enhanced economic benefits for votingagainst the Union; and promulgating a no-solicita-tion rule devised specifically for the purpose ofdefeating union organization and utilizing such ruleto restrain and coerce employees in the exercise oftheir rights under Section 7. The Board also foundthat the Respondent violated Section 8(a)(3) bydiscriminatorily discharging employees Al Polster,Carlos Busackino, and Thomas Carney. Finally, theBoard found that the above-described conduct, mostofwhich occurred subsequent to the Union'sdemand for recognition and filing of the electionpetition, had undermined the Union's majority statusand impeded the election process. Therefore, abargaining order was issued to remedy the unlawfulrefusal to bargain. The Board further found that theRespondent's unlawful conduct was of such apervasive character as to require a bargaining ordereven in the absence of an 8(a)(5) violation to remedythe other unfair labor practices in this case. Indetermining that the Union represented a majority ofthe unit employees at the time of the Employer'srefusal to bargain, the Board found that John A.Maxwell and Earl Hardy were supervisors within themeaning of the Act and were therefore excludedfrom the unit.2 The Board also denied the Union'srequest for compensatory damages.On December 31, 1971, the United States Court ofAppeals, Eighth Circuit, enforced the Board's Orderin part.3 The court found that there was substantialevidence to support the Board's findings that someemployees were coercively interrogated by manage-ment concerning their union activities; there was animplied threat to close down the plant and move toanother location if the Union won; there was somesurveillance of employees' union activities; and aletter sent by management and a speech to employ-ees contained phrases which could be interpreted asveiled promises of increased benefits if the employeesvoted against the Union. The court also found thatevidence supported the Board's finding that Polsterwas discharged because of his union activity.However, contrary to the Board, the court foundthatMaxwell and Hardy were not supervisors andthat they should not have been excluded from theunit. Since there had been no showing that these twoemployees acted pursuant to the Respondent'srequest or direction in making threats during theunion campaign, the court concluded that theRespondent was not responsible for their actions,and did not enforce the Section 8(a)(1) findingspredicated on their conduct. The court disagreedwith the Board's finding that employees Carney andBusackino were discharged for their union activity.The court also stated that the record did not supportthe finding that employees were coercively interro-gated as to how they voted in the election. Addition-ally, the rule concerning remaining at the press whileitwas running was not, in the opinion of the court,shown to be devised solely to threaten, restrain, orcoerce employees in the exercise of their rights undertheAct but was applied in a coercive manner toPolster.The court found that the bargaining order issuedby the Board was based partially on its determina-tion that on May 2, 1969, the Union represented amajority of the employees in the bargaining unit.However, with the inclusion of Maxwell and Hardy,heretofore excluded as supervisors, the court con-cluded that the Union did not demonstrate that itever had a majority of the unit as members.4 Thus, itstated, "In our opinion, some of the actions of theCompany in this case were erroneous and illegal asheretofore set forth, but they were not egregious tothe extent that a bargaining order should be enforcedISayers Printing Company,185 NLRB No 1203N LR B v Sayers Printing Company,453 F.2d 810(1971), motion for2 In view of the exclusion of Maxwell and Hardy fromthe unit, themodification of opinion denied January27, 1972Board found it unnecessary to pass onthe unit placement of employeesThe courtfound that Evans and Schutz belonged in the unitRobert E Evans and David E Schutz197 NLRB No. 12 74DECISIONS OF NATIONALLABOR RELATIONS BOARDin the absence of a showing that the Union once hadcards from a majority of the employees." 5The court determined that the appropriate remedywas to open and count the votes of Polster, Evans,and Schutz, and in the event that the Union did notreceive a majority, directed the Board to make a newdetermination as to whether or not to order anotherelection as a consequence of the Section 8(a)(1) and(3) violations. The case was thus remanded to theBoard.6Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.In light of the court's opinion, we have reviewedthe totality of the evidence with respect to Respon-dent's unlawful conduct, and find that in the period,immediately preceding the election the Respondentinterfered with, restrained, and coerced its employeesin the exercise of their rights to self-organization inviolation of Section 8(a)(1) of the Act. The Respon-dent also discharged a union adherent in violation ofSection 8(a)(3). The Board has held that "conductviolative of Section 8(a)(1) is,a fortiori,conductwhich interferes with the exercise of a free anduntrammeled choice in an election." 7 In the circum-stances of this case it is clear that Respondent'sunlawful conduct constituted such interference.We find therefore that by its unfair labor practicesRespondent prevented the employees from freelyexercising their choice in the June 13, 1969, election.ORDERAccordingly, if after the opening and counting ofthe three challenged ballots the Union has not5N L R B v SayersPrintingCompany, supra,8186TheBoard did not seek certiorari7Dal-Tex Optical Company, Inc,137 NLRB 1782, 17869 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759Accordingly, it is hereby directed that an election eligibility list,obtained a majority of the votes, we order that theelection be set aside and that a second election bedirected.DIRECTIONIt is hereby directed with regard to the electionheld on June 13, 1969, in Case 14-RC-6194, that theRegional Director for Region 14 shall, pursuant tothe Board's Rules and Regulations, within 10 daysfrom the date of this Direction, open and count theballots of John A. Maxwell, Earl W. Hardy, AlPolster,Robert E. Evans, and David E. Shutz, andthereafter prepare and cause to be served on theparties a revised tally of ballots, including therein thecount of the above ballots; andIT IS HEREBY FURTHER DIRECTED that if theresultsaccording to the revised tally indicate that thePetitioner has received a majority of the total votescast, including the above-named challenged ballots,the Regional Director shall certify Petitioner as theexclusiverepresentative for collective-bargainingpurposes of the employees in the appropriate unit.However, if the revised tally of ballots shows thatPetitioner has not received a majority of the totalballots as provided above, then it is ordered that theelection held on June 13, 1969, in Case 14-RC-6144be set aside, and that Case 14-RC-6144 be severedand remanded to the Regional Director for Region14 for the purpose of conducting a second electionamong the employees in the unit found appropriate,at such time as the Regional Director deems that thecircumstances permit the free choice of a bargainingrepresentative.[DirectionofSecond Election8 omitted frompublication.]containing the names and addresses of all the eligible voters, must be filedby the Employerwith the Regional Director for Region 14 within 7 daysafter the date of issuance of the Notice of Second Election by the RegionalDirectorThe RegionalDirector shall make the list available to all parties tothe electionNo extension of time to file this list shall be granted by theRegionalDirectorexcept in extraordinary circumstances.Failure to complywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filed